           Case 1:19-cv-11829-CM Document 10 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN MARSHALL,

                               Plaintiff,

                         -against-

LYNN J. LILLEY, SUPERINTENDENT FOR
WOODBOURNE CORRECTIONAL FACILITY;
PETER CHIAVARO, DEPUTY SUPERINTENDENT
FOR ADMINISTRATIVE SERVICES; DR.                                      19-CV-11829 (CM)
MERVANT MAKRAM, M.D.; A. HARRIS-BAKER,
                                                                  ORDER OF DISMISSAL
PHYSICIAN ASSISTANT; J. BARRETT-BAKER,
NURSE ADMINISTRATOR; EDWARD CORLEY,
OFFENDER REHABILITATION COORDINATOR;
MARY ASHONG, NURSE PRACTITIONER; DR.
CARL J. KOENIGSMANN, M.D.; ANN MARIE
MCGRATH; PATRICK GRIFFIN; DR. ALBERT
PAOLANO, M.D.,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated February 21, 2020, the Court directed Plaintiff to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the complaint. On April 23, 2020, the Court granted Plaintiff’s request for an extension of

time and directed Plaintiff to file his amended complaint within 30 days of that order. Plaintiff

has not filed an amended complaint, and the time for doing so has expired. Accordingly, the

complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to mail a copy of this order to Plaintiff

and to note service on the docket.

Dated:     June 8, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
